UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7063


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM SHORTER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:98-cr-00192-JCC-3)


Submitted:    November 10, 2009            Decided:   December 16, 2009


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky,   for  Appellant.   Chuck   Rosenberg, United States
Attorney, Morris R. Parker, Jr., Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William     Shorter      appeals        the   district      court’s      order

granting his 18 U.S.C. § 3582(c) (2006) motion.                            Shorter argues

that he should receive a new full sentencing hearing in light of

United      States    v.    Booker,     543    U.S.      220    (2005),      or    at     least

resentencing         applying     the   Sentencing           Guidelines     as     advisory.

This claim is without merit.                  See United States v. Dunphy, 551

F.3d 247, 251-53 (4th Cir.) (holding that “proceedings under

§ 3582(c)(2)         do    not    constitute       a    full       resentencing      of    the

defendant” and stating that the rule in Booker regarding proof

requirements for facts that increase criminal penalties “has no

application to proceedings under § 3582(c)(2)”), cert. denied,

129 S. Ct. 2401 (2009).             We have reviewed the record and find no

reversible error. *          Accordingly, we affirm the district court’s

order.        We dispense with oral argument because the facts and

legal       contentions     are    adequately          presented      in   the     materials

before      the   court     and    argument       would      not    aid    the    decisional

process.

                                                                                    AFFIRMED




        *
       We note that the Government did not file a cross-appeal to
challenge the district court’s amended sentence below the
mandatory minimum 240-month sentence.     Therefore, the alleged
error may not be addressed on appeal.     See Greenlaw v. United
States, 128 S. Ct. 2559, 2564-67 (2008).



                                              2